MEMORANDUM **
Glyn Harrod appeals his conviction and 37-month sentence imposed following his guilty plea to one count of travel with intent to engage in sexual acts with a juvenile, in violation of 18 U.S.C. §§ 2423(b) & 2246. Harrod’s counsel has filed a motion pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating that there are no meritorious issues for review and seeking to withdraw as counsel of record. Harrod has filed a supplemental pro se brief contesting the district court’s jurisdiction; however, this contention lacks merit. See 18 U.S.C. § 3231 (“The district courts of the United States shall have original jurisdiction ... of all offenses against the laws of the United States.”).
Our independent review of appellant’s brief and the district court record pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), indicates that Harrod knowingly and voluntarily waived his statutory right to appeal and was sentenced within the terms of the plea agreement. Therefore, we enforce the appeal waiver and dismiss the appeal for lack of jurisdiction. See United States v. Vences, 169 F.3d 611, 613 (9th Cir.1999).
Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.